DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/21/2022 has been entered.  Claims 25-48 are pending in the application.  Claims 1-24 are canceled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 2/11/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Arguments
Applicant’s arguments, see Remarks pages 11-12, filed 4/21/2022, with respect to claims 25 and 47 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 25 and 47 have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 25-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 25, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the control device as claimed, specifically including wherein the control device is configured to evaluate the efficiency change parameter to determine if the first or second operating state involves a dual fault condition comprising both a co-current dialyzer configuration, in which the flow of blood through the blood compartment and the flow of treatment fluid through the treatment fluid compartment are in a common direction along the semi-permeable membrane, and a reversed access device configuration, in which the first and second access devices are connected to the downstream and upstream portions, respectively, of the vascular access. 
The closest prior art of record is Kopperschmidt (US 2013/0193039 A1).  Kopperschmidt discloses a control device (control unit 13 with computing and evaluation unit 14) for a blood treatment machine (see Fig. 1, par. [0023]), wherein the blood treatment machine comprises: an extracorporeal blood flow circuit (extracorporeal blood circuit II) with first (arterial blood line 10) and second (venous blood line 12) access devices for connection to upstream and downstream portions, respectively, of a vascular access of a patient (see par. [0027]) and having a blood pump (blood pump 11) operable to generate a flow of blood in the extracorporeal blood flow circuit (extracorporeal blood circuit II) from one of the first (arterial blood line 10) and second (venous blood line 12) access devices through a blood compartment (blood chamber 4) of a dialyzer (dialyzer 1) and to another of the first (arterial blood line 10) and second (venous blood line 12) access devices (see par. [0024] and [0027]); and a treatment fluid flow circuit (dialyzing fluid system I) configured to generate a flow of treatment fluid through a treatment fluid compartment (dialyzing fluid chamber 3) of the dialyzer (dialyzer 1) (see par. [0026] and [0028]), said treatment fluid compartment (dialyzing fluid chamber 3) being separated from the blood compartment (blood chamber 4) by a semi-permeable membrane (semi-permeable membrane 2) (see par. [0024]), wherein said control device (control unit 13 with computing and evaluation unit 14) is configured to, during a connection test: cause the blood treatment machine to switch between a first operating state (flow direction normal) in which the blood pump (blood pump 11) is operated in a default direction to pump the blood from the first access device (arterial blood line 10) through the blood compartment (blood chamber 4) of the dialyzer (dialyzer 1) to the second access device (venous blood line 12), and a second operating state (flow direction reversed) in which the blood pump (blood pump 11) is operated in a reverse direction to pump the blood from the second access device (venous blood line 12) through the blood compartment (blood chamber 4) of the dialyzer (dialyzer 1) to the first access device (arterial blood line 10) (see par. [0012] and [0050]-[0055]), acquire an output signal of at least one sensor (sensors 17A-B) in the blood treatment machine (see par. [0050]), and compute, based on the output signal, an efficiency changer parameter (conductivity) that represents a change in in-vivo clearance of the blood treatment machine during the switch of the blood treatment machine between the first (flow direction normal) and second (flow direction reversed) operating states (see par. [0050]-[0055]), and evaluate the efficiency change parameter (conductivity) to determine if the first (flow direction normal) or second (flow direction reversed) operating state involves a co-current dialyzer configuration, in which the flow of blood through the blood compartment (blood chamber 4) and the flow of treatment fluid through the treatment fluid compartment (dialyzing fluid chamber 3) are in a common direction (equi-directional flow) along the semi-permeable membrane (semi-permeable membrane 2) (see par. [0050]-[0055]).  
However, Kopperschmidt fails to state wherein the control device is configured to evaluate the efficiency change parameter to determine if the first or second operating state involves a dual fault condition comprising both a co-current dialyzer configuration, in which the flow of blood through the blood compartment and the flow of treatment fluid through the treatment fluid compartment are in a common direction along the semi-permeable membrane, and a reversed access device configuration, in which the first and second access devices are connected to the downstream and upstream portions, respectively, of the vascular access.
Dependent claims 26-46 are allowed by virtue of their dependency on allowed claim 25.
In regards to independent claim 47, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including evaluating the efficiency change parameter to determine if the first or second operating state involves a dual fault condition comprising both a co-current dialyzer configuration, in which the flow of blood through the blood compartment and the flow of treatment fluid through the treatment fluid compartment are in a common direction along the semi-permeable membrane, and a reversed access device configuration, in which the first and second access devices are connected to the downstream and upstream portions, respectively, of the vascular access. 
The closest prior art of record is Kopperschmidt (US 2013/0193039 A1).  Kopperschmidt discloses a method of performing a connection test of a blood treatment machine (see Fig. 1, par. [0023]) comprising an extracorporeal blood flow circuit (extracorporeal blood circuit II) with first (arterial blood line 10) and second (venous blood line 12) access devices for connection to upstream and downstream portions of a vascular access of a patient (see par. [0027]) and having a blood pump (blood pump 11) operable to generate a flow of blood in the extracorporeal blood flow circuit (extracorporeal blood circuit II) from one of the first (arterial blood line 10) and second (venous blood line 12) access devices through a blood compartment (blood chamber 4) of a dialyzer (dialyzer 1) and to another of the first (arterial blood line 10) and second (venous blood line 12) access devices (see par. [0024] and [0027]), and a treatment fluid flow circuit (dialyzing fluid system I) configured to generate a flow of treatment fluid through a treatment fluid compartment (dialyzing fluid chamber 3) of the dialyzer (dialyzer 1) (see par. [0026] and [0028]), said treatment fluid compartment (dialyzing fluid chamber 3) being separated from the blood compartment (blood chamber 4) by a semi-permeable membrane (semi-permeable membrane 2) (see par. [0024]), said method comprising: switching the blood treatment machine between a first operating state (flow direction normal) in which the blood pump (blood pump 11) is operated in a default direction to pump the blood from the first access device (arterial blood line 10) through the blood compartment (blood chamber 4) of the dialyzer (dialyzer 1) to the second access device (venous blood line 12), and a second operating state (flow direction reversed) in which the blood pump (blood pump 11) is operated in a reverse direction to pump the blood from the second access device (venous blood line 12) through the blood compartment (blood chamber 4) of the dialyzer (dialyzer 1) to the first access device (arterial blood line 10) (see par. [0012] and [0050]-[0055]); computing, based on an output signal of at least one sensor (sensors 17A-B) in the blood treatment machine (see par. [0050]), an efficiency changer parameter (conductivity) that represents a change in in-vivo clearance of the blood treatment machine when switched between the first (flow direction normal) and second (flow direction reversed) operating states (see par. [0050]-[0055]); and evaluating the efficiency change parameter (conductivity) to determine if the first (flow direction normal) or second (flow direction reversed) operating state involves a co-current dialyzer configuration, in which the flow of blood through the blood compartment (blood chamber 4) and the flow of treatment fluid through the treatment fluid compartment (dialyzing fluid chamber 3) are in a common direction (equi-directional flow) along the semi-permeable membrane (semi-permeable membrane 2) (see par. [0050]-[0055]).  
However, Kopperschmidt fails to state evaluating the efficiency change parameter to determine if the first or second operating state involves a dual fault condition comprising both a co-current dialyzer configuration, in which the flow of blood through the blood compartment and the flow of treatment fluid through the treatment fluid compartment are in a common direction along the semi-permeable membrane, and a reversed access device configuration, in which the first and second access devices are connected to the downstream and upstream portions, respectively, of the vascular access.
Dependent claim 48 is allowed by virtue of its dependency on allowed claim 47.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783